Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 1 of 13 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 OLGA CALERO, on behalf of
 herself and on behalf of all others
 similarly situated,

        Plaintiffs,

 v.                                                  CASE NO.:

 FANATICS, INC., and
 FANATICS RETAIL GROUP
 FULFILLMENT, LLC,

       Defendants.
 ____________________________________/

                                CLASS ACTION COMPLAINT
                                 (JURY TRIAL DEMANDED)

        Named Plaintiff, Olga Calero, files this Class Action Complaint against Defendants

 Fanatics, Inc. (“Defendant Corporate Fanatics”), and Fanatics Retail Group Fulfillment, LLC

 (“Defendant Retail Fanatics”) (collectively, “Defendants” or “Fanatics”) on behalf of herself

 and all others similarly-situated.

        In sum, Defendants violated the Worker Adjustment and Retraining Notification Act,

 29 U.S.C. § 2101 et seq. (the “WARN Act”) by terminating the Named Plaintiff and the

 putative class members without providing sufficient advance written notice as required by the

 WARN Act. In further support thereof, the Named Plaintiff alleges as follows:
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 2 of 13 PageID 2




                                 NATURE OF THE ACTION

        1.      This action seeks to recover back pay and benefits under the WARN Act to

 redress a common course of conduct by Defendants which resulted in the termination of

 hundreds of employees as part of a series of mass layoffs without proper legal notice.

        2.      Defendants’ mass layoffs deprived the Named Plaintiff and the Putative Class

 Members “…and their families [of] some transition time to adjust to the prospective loss of

 employment, to seek and obtain alternative jobs and, if necessary, to enter skill training or

 retraining that will allow these workers to successfully compete in the job market.” 20 C.F.R.

 § 639.1(a).

        3.      Defendants failed to provide the Named Plaintiff and the Putative Class

 Members with the sixty (60) days advance written notice that is required by the WARN Act.

        4.      Due to COVID-19, Defendants will likely claim exemption from this

 requirement under the “unforeseeable business circumstance” exception of the WARN Act.

        5.      Under that exception, “[a]n employer may order a plant closing or mass layoff

 before the conclusion of the 60-day period if the closing or mass layoff is caused by business

 circumstances that were not reasonably foreseeable as of the time that notice would have been

 required.” 29 U.S.C. § 2102(b)(2)(A).

        6.      However, Defendants were still mandated by the WARN Act to give the Named

 Plaintiff and the putative class members “give as much notice as is practicable.” They failed

 to do so here, giving Named Plaintiff only four days’ advance written notice of her termination.

        7.      The crucial date under the WARN Act is not the date when the company knows

 that a mass layoff is imminent, nor is it the date when the company finally gets around to



                                            2
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 3 of 13 PageID 3




 identifying the exact employees affected by the mass layoff. Rather, the WARN Act states

 plainly that the trigger date is the date when a mass layoff is “reasonably foreseeable.”

        8.      As soon as it is probable that a mass layoff will occur, the employer must

 provide notice as soon as is practicable. Here, upon information and belief, Defendants likely

 knew near the end of March (as evidenced by the March 20 large-scale furlough discussed

 below), or in very early April, that a mass layoff was “reasonably foreseeable.”

        9.      Despite all of this, rather than notifying Plaintiff and the putative class members

 that the mass layoff was reasonably foreseeable, from March 20 through August 24, 2020

 Defendants led Plaintiff and the putative class members to believe they would soon return to

 work through various e-mail correspondence.

        10.     This, in turn, caused the Named Plaintiff not to seek other employment as she

 erroneously assumed she would be brought back to work. The same is true for other putative

 class members.

        11.     As more fully explored below, the Defendants are part of a sophisticated,

 integrated, and interrelated retail business which, at all material times, was centrally controlled

 by a common set of officers, directors, and managers.

        12.     Upon information and belief, Defendants operated as a “single employer” for

 purposes of the WARN Act at all material times hereto, including with respect to the

 coordinated decision to terminate the Named Plaintiff and putative class members by engaging

 in mass layoffs.




                                             3
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 4 of 13 PageID 4




                              JURISDICTION AND VENUE

        13.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as well as 29 U.S.C.

 §§ 2102, 2104(a)(5).

        14.    Venue in this District is proper under 28 U.S.C. §1391(b) and (c), and Section

 2104 of the WARN Act, 29 U.S.C. § 2104(a)(5).

                                THE NAMED PLAINTIFF

                                Named Plaintiff Olga Calero

        15.    Named Plaintiff Olga Calero worked for Fanatics for nearly 16 years before she

 was abruptly terminated. She last worked as a shipping clerk for Defendants at the Fanatics

 facility located 8221 Eagle Palm Drive, Riverview, FL 33578.

        16.    The specific entity listed on her paychecks is “Fanatics Retail Group

 Fulfillment, LLC.”

        17.    Plaintiff was furloughed on March 20, 2020, along with in excess of 100 other

 full-time employees of Defendants.

        18.    From March 20, 2020 through August 24, 2020 Plaintiff received multiple e-

 mails and phone calls from Defendants indicating she and the furloughed employees would be

 brought back to work.

        19.    However, that did not happen. Instead, on August 24, 2020, Plaintiff and the

 putative class members were told in writing for the first time they would be terminated

 effective August 28, 2020.

        20.    More specifically, on August 24, 2020, Named Plaintiff received the written

 notice from the Fanatics Human Resources Department.



                                          4
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 5 of 13 PageID 5




        21.     That notice failed to comport with the WARN Act’s notice requirements

 mandated by 20 CFR § 639.7. For example, it failed to include “the name and address of the

 employment site where the plant closing or mass layoff will occur.” It also failed to bother

 including a “telephone number of a company official to contact for further information,” opting

 instead to merely give an e-mail and mailing address to the hundreds of people subjected to

 the mass layoff.

        22.     Not only that, the notice fails to include a specific “…statement as to whether

 the planned action is expected to be permanent or temporary and, if the entire plant is to be

 closed, a statement to that effect.” And, it fails to include “[t]he job titles of positions to be

 affected and the names of the workers currently holding affected jobs”

        23.     Thus, to date, Plaintiff and the putative class members have still not received a

 WARN notice that complies with 20 CFR § 639.7.

        24.     Defendants’ decision to terminate Plaintiff was devastating to her as she had

 worked at Fanatics for over two decades. And, while she understood that the ongoing

 pandemic was causing problems for the company, she both expected was entitled to sufficient

 advance written notice as to her termination.

        25.     The written notice she received on August 24, 2020, simply was not as much

 notice as practicable under the circumstances, as explained further below.




                                             5
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 6 of 13 PageID 6




                              THE FANATICS DEFENDANTS

        26.     Each Defendant employed 100 or more employees, as required for coverage

 under the WARN Act. More importantly, the two Defendants constitute a “single employer”

 for purposes of WARN Act Liability.

        27.     Two or more affiliated businesses which constitute a “single employer” may be

 held jointly and severally liable for violations of the WARN Act.

                             PUTATIVE CLASSES DEFINED

        28.     The Named Plaintiff and the other Class members were employees of

 Defendants who were terminated without cause on their part on or about August 24, 2020, as

 part of or as the reasonably expected consequence of a mass layoff, which was effectuated by

 Defendants on or about that date.

        29.     Defendants failed to give the Named Plaintiff and the putative class members

 as much advance written notice as practicable under the circumstances.

        30.     In violation of the WARN Act, Defendants failed to provide as much written

 notice as was practicable under the circumstance surrounding the COVID-19 pandemic.

        31.     Defendants could have but failed to evaluate the impact of COVID-19 upon its

 employees in the critical months and weeks leading up to the mass layoffs.

        32.     Moreover, the fact that Congress recently made available to Defendants and

 many other businesses nationwide millions of dollars in forgivable loans through the

 “Paycheck Protection Program,” but Defendants still opted to instead in a mass layoff -- and

 do so without sufficient advance written notice to its employees -- only further highlights the

 WARN Act violations committed by Defendants.



                                            6
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 7 of 13 PageID 7




         33.      Additionally, just a few days before the mass layoff, The Wall Street Journal

 reported, “Fanatics Inc. closed a $350 million investment round, people familiar with the

 matter said, a sign of investor confidence in the combination of online shopping and official

 sports merchandise. With the funding round closing Thursday, Fanatics is now valued at

 roughly $6.2 billion after raising about $1.5 billion since 2011….” 1

         34.      Not only that, once the Named Plaintiff and the putative class members were

 furloughed by Defendants in March of 2020 they were no longer being paid their salaries.

         35.      Thus, while they were furloughed Defendants could have easily provided the

 Named Plaintiff and the hundreds of putative class with the required 60 days’ advance written

 notice required by the WARN Act because they were not being paid while furloughed.

         36.      Defendants’ failure to provide its employees with sufficient advance written

 notice had a devastating economic impact on the Named Plaintiff and the putative class

 members.

         37.      As a consequence, the Named Plaintiff and the putative class members are

 entitled under the WARN Act to recover from the Defendants their respective compensation

 and benefits for 60 days, no part of which has been paid.

         38.      Specifically, the Named Plaintiff seeks to certify the following national class:

                  WARN Act National Class:
                  All former Fanatics employees throughout United States who were
                  not given a minimum of 60 days’ written notice of termination and
                  whose employment was terminated on or about August 24, 2020, as
                  a result of a “mass layoff” or “plant closing” as defined by the
                  Workers Adjustment and Retraining Notification Act of 1988.

 1
   See     https://www.wsj.com/articles/web-retailer-fanatics-raises-350-million-amid-rebound-in-ipo-market-
 11597352761#:~:text=Sports%20retailer%20Fanatics%20Inc.%20closed,shopping%20and%20official%20spor
 ts%20merchandise, last accessed September 9, 2020.


                                                 7
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 8 of 13 PageID 8




        39.     In the alternative, and as a sub-class, Named Plaintiff seeks to have certified:

                WARN Act Riverview, Florida Sub-Class:
                All former Fanatics employees who worked at the Riverview,
                Florida Fanatics facility who were not given a minimum of 60 days’
                written notice of termination and whose employment was
                terminated on or about August 24, 2020, as a result of a “mass
                layoff” or “plant closing” as defined by the Workers Adjustment and
                Retraining Notification Act of 1988.

                 THE WARN ACT CLAIM AND CLASS ALLEGATIONS

        40.     At all relevant times, the two Defendants each employed 100 or more

 employees, exclusive of part-time employees, i.e., those employees who had worked fewer

 than 6 of the 12 months prior to the date notice was required to be given or who had worked

 fewer than an average of 20 hours per week during the 90 day period prior to the date notice

 was required to be given (the “part-time employees”), and each employed 100 or more

 employees who in the aggregate worked at least 4,000 hours per week exclusive of hours of

 overtime within the United States.

        41.     The termination on August 24, 2020, of the Named Plaintiff and the putative

 class members resulted in the loss of employment for at least 50 employees, excluding part-

 time employees, at each of the facilities at issue.

        42.     Specifically, Named Plaintiff worked at the Riverview, Florida facility where

 approximately 100-200 people were laid off.

        43.     The terminations on or about August 24, 2020 of the employment of persons

 who worked at these facilities, or as the reasonably foreseeable consequence of those

 terminations, resulted in the loss of employment for at least 33% of the facilities’ respective

 employees, excluding part-time employees.


                                             8
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 9 of 13 PageID 9




        44.     The Named Plaintiff and the putative class members were discharged without

 cause on their part on or about August 24, 2020, or thereafter, as the reasonably expected

 consequence of the terminations that occurred on that date.

        45.     The Named Plaintiff and the putative class members experienced an

 employment loss as part of, or as the reasonably expected consequence of, the mass layoffs

 which occurred on or about August 24, 2020.

        46.     Prior to their terminations, the Named Plaintiff and the putative class members

 did not receive written notice at least 60 days in advance of the termination of their

 employment.

        47.     Nor did they receive as much notice as practicable under the circumstances.

        48.     The Named Plaintiff and the putative class members constitute a class, or

 classes, within the meaning of Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure.

        49.     Each of the putative class members is similarly-situated to the Named Plaintiff

 with respect to his or her rights under the WARN Act.

        50.     Common questions of law and fact are applicable to the Named Plaintiff and

 the putative class members.

        51.     The common questions of law and fact arise from and concern the following

 facts, among others: that all Class members enjoyed the protection of the WARN Act; that all

 Class members were employees of the Defendants; that the Defendants terminated the

 employment of all the members of the Class without cause on their part; that the Defendants

 terminated the employment of the members of the Class without giving them at least 60 days’

 prior written notice as required by the WARN Act; that the Defendants failed to pay the Class



                                           9
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 10 of 13 PageID 10




   members wages and to provide other employee benefits for a 60-day period following their

   respective terminations; and on information and belief, the issues raised by any affirmative

   defenses that may be asserted by the Defendants.

            52.    The Named Plaintiff’s claims are typical of the claims of the other members of

   the Class in that for each of the several acts of Defendants described above, the Named Plaintiff

   and the other Class members are injured parties with respect to his/her rights under the WARN

   Act.

            53.    The Named Plaintiff will fairly and adequately protect and represent the

   interests of the Class.

            54.    The Named Plaintiff has the time and her counsel the resources to prosecute

   this action.

            55.    The Named Plaintiff retained the undersigned counsel who have had extensive

   experience litigating WARN Act claims, employee rights’ claims and other claims in Federal

   court.

            56.    The Classes identified herein are so numerous as to render joinder of all

   members impracticable in that there are hundreds, if not thousands, of members of the national

   class. There are also likely hundreds of members of the Florida class.

            57.    The questions of law and fact common to the members of the Classes

   predominate over any questions affecting only individual members.

            58.    A class action is superior to other available methods for the fair and efficient

   adjudication of this controversy.




                                              10
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 11 of 13 PageID 11




          59.     No Class member has an interest in individually controlling the prosecution of

   a separate action under the WARN Act.

          60.     No other litigation concerning the WARN Act rights of any Class member has

   been commenced.

          61.     Concentrating all the potential litigation concerning the WARN Act rights of

   the Class members in this Court will avoid a multiplicity of suits, will conserve judicial

   resources and the resources of the parties, and is the most efficient means of resolving the

   WARN Act rights of all the Class members.

          62.     On information and belief, the names of all the Class members are contained in

   Defendants’ books and records.

          63.     On information and belief, a recent residence address of each of the Class

   members is contained in Defendants’ books and records.

          64.     On information and belief, the rate of pay and the benefits that were being paid

   or provided by Defendants to each Class member at the time of his or her termination are

   contained in Defendants’ books and records.

          65.     Defendants failed to pay the Named Plaintiff and the other Class members for

   the Defendants’ violation of the WARN Act in an amount equal to the sum of or any part of

   the sum of (a) their respective wages, salary, commissions, bonuses and accrued pay for

   vacation and personal days for the work days in the 60 calendar days prior to their respective

   terminations and fringe benefits for 60 calendar days prior to their respective terminations; and

   (b) their medical expenses incurred during the 60 calendar days from and after the date of




                                              11
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 12 of 13 PageID 12




   his/her termination that would have been covered under the Defendants’ benefit plans had

   those plans remained in effect.

            66.   The Named Plaintiff hereby demands a jury trial of all issues that may be so

   tried.

            WHEREFORE, the Named Plaintiff demands judgment as follows:

            A.    In favor of the Named Plaintiff and each other Class member against the

   Defendants equal to the sum of: (a) wages, salary, commissions, bonuses, accrued pay for

   vacation and personal days, for 60 days; (b) pension, 401(k) contributions, health and medical

   insurance and other fringe benefits for 60 days; and (c) medical expenses incurred during the

   60 day period following their respective terminations that would have been covered and paid

   under the Defendants’ health insurance plans had coverage under that plan continued for such

   period, all determined in accordance with the WARN Act, 29 U.S.C. § 2104 (a)(1)(A).

            B.    Appointment of the Named Plaintiff as Class Representative;

            C.    Appointment of the undersigned as Class Counsel;

            D.    In favor of the Named Plaintiff for their reasonable attorneys’ fees and the costs

   and disbursements of prosecuting this action, as authorized by the WARN Act, 29 U.S.C. §

   2104 (a)(6).

            E.    Interest allowed by law;

            F.    Such other and further relief as this Court deems just and proper.




                                             12
Case 8:20-cv-02114-WFJ-SPF Document 1 Filed 09/09/20 Page 13 of 13 PageID 13




   Dated this 9th day of September, 2020.

                                                 Respectfully submitted,




                                                 BRANDON J. HILL
                                                 Florida Bar Number: 0037061
                                                 LUIS A. CABASSA
                                                 Florida Bar Number: 0053643
                                                 WENZEL FENTON CABASSA, P.A.
                                                 1110 North Florida Avenue, Suite 300
                                                 Tampa, FL 33602
                                                 Main No.: 813-224-0431
                                                 Direct No.: 813-379-2565
                                                 Facsimile: 813-229-8712
                                                 Email: lcabassa@wfclaw.com
                                                 Email: bhill@wfclaw.com
                                                 Email: gnichols@wfclaw.com




                                            13
